 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   ELISA PEREZ,                                       )    Case No.: 1:18-cv-1264 - JLT
                                                        )
12                  Plaintiff,                          )    ORDER GRANTING PLAINTIFF’S REQUEST
                                                        )    FOR AN EXTENSION OF TIME
13          v.                                          )
14   COMMISSIONER OF SOCIAL SECURITY,                   )    (Doc. 16)
                                                        )
15                  Defendant.                          )
                                                        )
16
17          On May 6, 2019, Plaintiff filed a stipulation of the parties for an extension of time for the filing
18   of her opening brief. (Doc. 16) Notably, the Scheduling Order allows for a single extension of thirty
19   days by the stipulation of the parties (Doc. 5 at 4), and this is the first extension requested by either
20   party. Accordingly, the Court ORDERS:
21          1.      The request for an extension of time (Doc. 16) is GRANTED; and
22          2.      Plaintiff SHALL file an opening brief no later than June 10, 2019.
23
24   IT IS SO ORDERED.
25
        Dated:     May 7, 2019                                    /s/ Jennifer L. Thurston
26                                                          UNITED STATES MAGISTRATE JUDGE

27
28
